United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1458
Issued: September 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 10, 2014 appellant, through counsel, filed a timely appeal from a May 13, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that her right shoulder
condition was causally related to factors of her employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the May 13, 2014 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005).

FACTUAL HISTORY
On January 11, 2012 appellant, then a 56-year-old postmaster, filed a claim for an
occupational disease claim alleging that she sustained right arm and shoulder pain as a result of
sorting and distributing mail. She stated that she developed tendinitis in her rotator cuff causing
rotation of acromioclavicular (AC) joint by using her arm in many duties performed at work.
Appellant noted that she first became aware of her condition and realized that it resulted from her
employment on May 11, 2007.3 She stopped work on April 22, 2012 and filed for disability
compensation.
By letter dated February 24, 2012, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim and requested additional medical evidence to establish that
she sustained a diagnosed condition as a result of her federal employment.
In a March 30, 2012 magnetic resonance imaging (MRI) scan of the cervical spine,
Dr. John Huddle, a Board-certified diagnostic radiologist, reported right paramedian disc
protrusion at C5-6 mildly compressing appellant’s right nerve root and encroaching into the right
neural foramen and mildly broad-based protrusions at C6-7 mildly compressing into the right
lateral recess.
In an April 19, 2012 attending physician’s report, Dr. Gregory J. Cush, a Board-certified
orthopedic surgeon, noted a date of injury of May 11, 2007 and history of injury of “repetitive
use right arm.” He diagnosed impingement syndrome of the AC joint. Dr. Cush checked a box
marked “yes” that appellant’s condition was caused or aggravated by an employment activity.
He reported that appellant was totally disabled beginning January 31, 2012.
In a handwritten May 5, 2012 letter, appellant stated that after years of throwing mail
around and flipping mail into cases and post office boxes, she experienced a terrible pain
throughout her shoulder to her elbow on May 11, 2007 while working at the employing
establishment. After several days of not being able to work she contacted her family doctor and
underwent an MRI scan which revealed right shoulder rotator cuff syndrome. Appellant was
referred to Dr. Cush who recommended surgery. At the time, she did not want to undergo
surgery, however, and instead opted to receive shots in order to continue working. Appellant
noted that the shots relieved the pain for only a couple of months. She continued to work until
the pain worsened this year.
In a decision dated May 8, 2012, OWCP denied appellant’s claim. It accepted that she
worked as a postmaster and was diagnosed with a right shoulder condition, but denied her claim
finding insufficient medical evidence to establish that her right shoulder condition was causally
related to factors of her employment.
3

The record reflects that appellant filed an additional occupational disease claim on March 1, 2013 for a right
hand condition (File No. xxxxxx374), which is currently still under review. Appellant also filed two previous
occupational disease claims on February 1, 2012 for a left hand condition (File No. xxxxxx003) and on March 5,
2012 for an emotional condition (File No. xxxxxx193). The record also reflects that she has a previously accepted
claim (File No. xxxxxx726) for right wrist carpal tunnel syndrome. On January 31, 2012 appellant filed a claim for
recurrence of disability, which was denied.

2

In a letter dated May 29, 2012 and received on May 30, 2012, appellant, through counsel,
submitted a request for a telephone hearing. By decision dated July 25, 2012, an OWCP hearing
representative vacated the May 8, 2012 denial decision and returned the claim to the district
office for further medical development. She directed the district office to prepare a statement of
accepted facts (SOAF) and refer appellant’s claim, along with specific questions, to appellant’s
attending physician Dr. Cush for examination to determine causal relationship.
On August 9, 2012 OWCP referred appellant’s claim, along with a SOAF, to Dr. Cush
for examination and a rationalized medical opinion on the causal relationship, if any, between
appellant’s right shoulder condition and her employment duties as a postmaster.
In a September 12, 2012 report, Dr. Timothy P. Duffey, an orthopedic surgeon, evaluated
appellant for complaints of right shoulder pain. He reviewed her available medical records and
noted that she had evidence of some AC joint osteoarthritis in her right shoulder. Dr. Duffey
recommended that appellant wait on shoulder surgery because he believed most of her pain at the
present time was C5 pain in her biceps, distal humerus region, and some trapezius pain.
On November 2, 2012 OWCP contacted Dr. Cush’s office via telephone to determine
whether he would respond to the August 9, 2012 letter. No response was received by Dr. Cush
or his office.
In a decision dated November 21, 2012, OWCP denied appellant’s claim finding
insufficient medical evidence to establish that her right shoulder condition was causally related
to her employment.
In a letter dated November 26, 2012 and received on November 27, 2012, appellant,
through counsel, requested a telephone hearing, which was held on February 13, 2013. She was
represented by counsel. Counsel stated that appellant had not been seen by Dr. Cush in over a
year as she was referred to a different orthopedic specialist. Appellant explained that she had a
new treating physician, Dr. Duffey, and had submitted various medical reports from him
regarding treatment for her right shoulder pain. An OWCP hearing representative advised
appellant that she needed a narrative report from Dr. Duffey regarding the causal relationship
between appellant’s right shoulder condition and her federal employment.
In an April 18, 2013 report, Dr. Robert J. Nowinski, an orthopedic surgeon, related
appellant’s complaints of progressive pain and stiffness in her right shoulder since a May 11,
2007 industrial injury. Upon examination, he observed global tenderness and passive stiffness of
the right shoulder. Range of motion demonstrated forward elevation to 140 and abduction to 80.
Neer and Hawkins impingement signs were positive. Dr. Nowinski reported that appellant’s
neurovascular status was intact and found no signs of instability. He stated that x-rays of the
right shoulder revealed sloped acromion and moderate AC joint arthropathy. Dr. Nowinski
diagnosed progressive right shoulder adhesive capsulitis with frozen shoulder and post-traumatic
rotator cuff syndrome with impingement and AC joint arthropathy.
In an April 25, 2013 report, Dr. Duffey stated that he treated appellant for her right
shoulder condition for the past 11 months. He reported that on May 11, 2007 she experienced
sharp pain in the right shoulder but was able to continue to work with active assistance with her

3

right upper extremity. Dr. Duffey explained that appellant’s causal relationship was a rotator
cuff partial tear related to the May 11, 2007 incident. He stated that she had some cumulative
injury since that time of May 11, 2007 because she continued to work with the partial tear until
January 11, 2012.
Dr. Duffey reviewed appellant’s history and conducted an examination. He reported
evidence of rotator cuff weakness and tear with positive Jobe and drop arm tests. Dr. Duffey
diagnosed outlet impingement of the shoulder, rotator cuff syndrome, partial tear of the
supraspinatus tendon, affliction of the shoulder, sprain and strain of the shoulder, partial tear of
the subscapularis tendon, labral tears of the shoulder, and progressive adhesive capsulitis of the
shoulder. He opined that the facts of the injury were a direct and proximal cause of the
diagnoses he had above, based on the review of her medical records, examination, and test
results. Appellant also resubmitted Dr. Duffey’s various medical reports.
In a decision dated April 30, 2013, the hearing representative affirmed the November 21,
2012 denial decision.
In a letter dated and received on May 24, 2013, counsel requested reconsideration. He
stated that OWCP should review the case on the merits and grant appellant’s request for
work-related benefits.
In a May 31, 2013 attending physician’s report, Dr. Nowinski reported a history of injury
of right shoulder pain when using repetitive motions every day. He reported findings of adhesive
capsulitis with frozen shoulder, post-traumatic rotator cuff syndrome, and impingement.
Dr. Nowinski checked “yes” that appellant’s condition was caused or aggravated by an
employment activity and explained “repetitive use of right arm for periods of years of
employment duties.” He noted that she was totally disabled from June 18 to August 18, 2013.
By decision dated October 28, 2013, OWCP denied modification of the April 30, 2013
decision finding that the medical evidence was insufficient to establish that appellant’s right
shoulder condition was causally related to factors of her employment.
In a letter dated February 14, 2014 and received on February 17, 2014, appellant, through
counsel, submitted a request for reconsideration. Counsel stated that he was submitting a
November 14, 2013 report by Dr. Duffey that was not previously submitted and confirmed the
causal relationship between appellant’s employment and her medical condition.
In a November 14, 2013 report, Dr. Duffey noted that appellant was injured on
May 11, 2007. He stated that at the time she was performing lifting duties that often involved
50- to 70-pound crates when she experienced immediate pain in her right shoulder. Dr. Duffey
explained that appellant had acute onset after lifting overhead heavy weight on May 11, 2007
which then persisted and increased in severity over the years. He stated that the weight shift and
movement overhead was causally and directly related to the partial tear of the rotator cuff and the
supraspinatus tendon in her shoulder. Dr. Duffey concluded that appellant had established causal
relationship and alleged that her shoulder condition should be allowed and established.

4

In a decision dated May 13, 2014, OWCP denied modification of the October 28, 2013
decision finding that the medical evidence was insufficient to establish that appellant’s right
shoulder condition was causally related to factors of her employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
Appellant alleges that she sustained a right shoulder condition as a result of repetitively
using her right arm and shoulder in the performance of duty. OWCP accepted her factors of
employment as a postmaster, but denied her claim finding insufficient medical evidence to
establish that her right shoulder condition was causally related to her federal employment. The
Board finds that appellant did not meet her burden of proof to establish that she sustained a right
shoulder occupational disease as a result of her employment duties.
In support of her claim, appellant submitted various attending physician’s reports by
Dr. Nowinski dated April 18 to May 31, 2013. Dr. Nowinski discussed her history of
progressive pain and stiffness in her right shoulder since a May 11, 2007 industrial injury. He
conducted an examination and observed global tenderness and stiffness of the right shoulder.
Dr. Nowinski stated that x-rays of the right shoulder revealed sloped acromion and moderate AC
4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

5

joint arthropathy. He diagnosed progressive right shoulder adhesive capsulitis with frozen
shoulder and post-traumatic rotator cuff syndrome with impingement and AC joint arthropathy.
In a May 31, 2013 report, Dr. Nowinski checked “yes” that appellant’s condition was caused or
aggravated by “repetitive use of right arm” during employment. The Board notes that he
provided examination findings and a medical diagnosis. Dr. Nowinski indicated by checking a
box marked “yes” that appellant’s right shoulder condition was caused or aggravated by
repetitive use of her right arm at work. He failed, however, to provide any medical explanation
or rationale for how her right shoulder condition was caused or aggravated by her employment.
The Board has held that when a physician’s opinion on causal relationship consists only of
checking “yes” to a form question, without explanation or rationale, that opinion is of diminished
probative value and is insufficient to establish a claim.9 Because Dr. Norwinski failed to
adequately explain his opinion on causal relationship, his reports are insufficient to establish
appellant’s claim.
Likewise, Dr. Cush’s April 19, 2012 attending physician’s report also failed to establish
appellant’s occupational disease claim as he merely checked a box marked “yes” that appellant’s
condition was caused by an employment activity without any medical explanation or rationale.
Appellant was also examined by Dr. Duffey, who in reports dated September 12, 2012 to
November 14, 2013, reported his treatment for her right shoulder condition. Dr. Duffey
reviewed her medical records and noted that she had evidence of some AC joint osteoarthritis in
her right shoulder. Upon examination of her right shoulder, he observed evidence of rotator cuff
weakness and tear. Dr. Duffey diagnosed outlet impingement of the shoulder, rotator cuff
syndrome, partial tear of the supraspinatus tendon, affliction of the shoulder, sprain and strain of
the shoulder, partial tear of the subscapularis tendon, labral tears of the shoulder, and progressive
adhesive capsulitis of the shoulder. In an April 25, 2013 report, he stated that on May 11, 2007
appellant experienced sharp pain in the right shoulder. He reported that the causal relationship
was a rotator cuff partial tear related to the May 11, 2007 incident. Dr. Duffey explained that
appellant had some cumulative injury since that time of May 11, 2007 because she continued to
work with the partial tear until January 11, 2012. In a November 14, 2013 report, he further
clarified that she had an acute onset injury on May 11, 2007 after lifting heavy weight overhead
which then persisted and increased in severity of the years.
The Board finds that Dr. Duffey’s reports are likewise insufficient to establish causal
relationship as they are based on an incomplete background.10 Dr. Duffey discussed how
appellant sustained an acute onset injury on May 11, 2007, but he does not relate her right
shoulder condition to repetitively distributing mail as appellant claimed. The Board has found
that rationalized medical opinion evidence must relate specific employment factors identified by
the claimant to the claimant’s condition, with reasons stated by a physician.11 Because

9

D.D., 57 ECAB 734, 738 (2006); Deborah L. Beatty, 54 ECAB 340 (2003).

10

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001) (medical
reports must be based on a complete and accurate factual and medical background).
11

L.F., Docket No. 10-2287 (issued July 6, 2011); Solomon Polen, 51 ECAB 341 (2000).

6

Dr. Duffey did not accurately connect appellant’s right shoulder condition with her accepted
employment factors, his opinion failed to establish causal relationship.
The additional March 30, 2012 diagnostic report by Dr. Huddle fails to establish
appellant’s occupational disease claim. While Dr. Huddle observed disc protrusions of
appellant’s cervical spine he failed to mention any diagnosed right shoulder condition or discuss
the cause of appellant’s medical condition. The Board has held that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.12
On appeal, counsel alleges that OWCP’s decision was overly litigious and an obvious
attempt to nitpick a job description. The Board notes, however, that OWCP does not dispute
appellant’s employment factors as a postmaster. It denied appellant’s claim because the medical
evidence failed to demonstrate that her shoulder condition was causally related to those
employment factors. As previously noted, causal relationship is a medical issue and the medical
evidence generally required to establish causal relationship is rationalized medical opinion
evidence.13 In this case, appellant did not submit any medical evidence that adequately
explained, based on medical rationale, how her shoulder condition resulted in an occupational
disease from her repetitive duties as a postmaster. For these reasons, the Board finds that she did
not meet her burden of proof to establish her occupational disease claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her right
shoulder condition is causally related to factors of her employment.

12

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
13

Supra note 7.

7

ORDER
IT IS HEREBY ORDERED THAT the May 13, 2014 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

